             Case 1:19-cr-00374 Document 102 Filed 01/04/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,           )
                                    )
            v.                      )
                                    )
AHMAD “ANDY” KHAWAJA,               )                CRIMINAL NO. 1:19-cr-00374 (RDM)
GEORGE NADER,                       )
ROY BOULOS,                         )
RUDY DEKERMENJIAN,                  )
MOHAMMAD “MOE” DIAB,                )
RANI EL-SAADI,                      )
STEVAN HILL, and                    )
THAYNE WHIPPLE,                     )
                                    )
            Defendants.             )
____________________________________)

                        PROPOSED JOINT SCHEDULING ORDER

         The United States of America and defendants Nader, Boulos, Dekermenjian, Diab, El-

Saadi, Hill, and Whipple, through their counsel, respectfully submit this proposed joint scheduling

order.

                                             Respectfully submitted,

                                             COREY R. AMUNDSON
                                             Chief, Public Integrity Section
                                             Criminal Division
                                             U.S. Department of Justice

                                      By:    /s/ Michael J. Romano
                                             Michael J. Romano
                                             James C. Mann
                                             Trial Attorneys
                                             Public Integrity Section
                                             Criminal Division
                                             U.S. Department of Justice
            Case 1:19-cr-00374 Document 102 Filed 01/04/21 Page 2 of 3




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,                    )
                                             )
               v.                            )
                                             )
AHMAD “ANDY” KHAWAJA,                        )       CRIMINAL NO. 1:19-cr-00374 (RDM)
GEORGE NADER,                                )
ROY BOULOS,                                  )
RUDY DEKERMENJIAN,                           )
MOHAMMAD “MOE” DIAB,                         )
RANI EL-SAADI,                               )
STEVAN HILL, and                             )
THAYNE WHIPPLE,                              )
                                             )
               Defendants.                   )

                                   SCHEDULING ORDER

       After considering the matters discussed at the status conference held in this case on

December 7, 2020, it is ORDERED that the following schedule shall apply:

       1.      Motions – Any motions to dismiss, motions alleging a defect in the prosecution or

indictment, motions to suppress, and motions to sever, see Fed. R. Crim. P. 12(b)(3)(A-D), shall

be filed by March 5, 2021. Any responses shall be filed by March 19, 2021, and any replies, if

necessary, shall be filed by March 26. Oral argument on such motions shall be scheduled if needed.

       2.      Reciprocal Discovery / Expert Witness Notice – The parties agree, and the court

understands, that the government has provided the defense with discovery pursuant to Fed. R.

Crim. P. 16(a)(1)(E) governing documents and objects. The court further understands that the

government currently does not intend to present evidence pursuant to Fed. R. Crim. P. 16(a)(1)(F),

reports of examinations and tests, or 16(a)(1)(G), expert witnesses. Accordingly, if any of the

defendants have reciprocal discovery to provide, plan to present the reports of any examinations

                                                 1
             Case 1:19-cr-00374 Document 102 Filed 01/04/21 Page 3 of 3




and tests, or plan to present expert witness testimony, see Fed. R. Crim. P. 16(b)(1), that defendant

must provide such discovery or file such notice by June 4, 2021.

        3.      Additional Discovery Regarding Trial Witnesses – The government must

produce discoverable materials related to trial witnesses by September 7, 2021. Any additional

items obtained thereafter shall be produced on a rolling basis shortly after the information is

obtained.

        4.      Motions in Limine and 404(b) Evidence – Any motions in limine or notices of

intent to offer evidence pursuant to Fed. R. Evid. 404(b) shall be filed by September 17, 2021.

Responses shall be filed by October 1, 2021. Any replies, if necessary, shall be filed by October

8, 2021. The court will hold a hearing on any such motions on October 22, 2021.

        5.      Trial Documents – By November 15, 2021, the parties shall file proposed voir dire

questions and proposed jury instructions. The jury instructions need not be a joint submission.

Additionally, by this date, the parties shall provide a trial brief, if one is to be filed; shall provide

a copy of their trial exhibits to the court and to the other parties; and shall submit in writing their

positions on the need for an order under Local Criminal Rule 57.7(c).

        6.      Interim Status Date – The Court will hold interim status conference on June 15 at

11:00 a.m. Given the number and geographic distribution of defendants and defense counsel, this

conference will be held virtually.

        SO ORDERED

                                                ___________________________
                                                RANDOLPH D. MOSS
                                                United States District Judge

        Date: ___________

                                                   2
